Citation Nr: 1214832	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO. 06-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected bronchial asthma. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active service from April 1971 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO that denied the Veteran's petition to reopen his claim of service connection for sleep apnea. 

In August 2010, the Board determined that new and material evidence had been submitted to reopen the Veteran's claim and remanded the matter to the RO via the Appeals Management Center (AMC) for further development and consideration. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings of sleep apnea in service or for several years thereafter.   

2. The currently demonstrated sleep apnea is not shown to be due to an event or incident of the Veteran's extensive period of active service or to have been caused or aggravated by the service-connected bronchial asthma. 

3. The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to sleep apnea beginning in service.  





CONCLUSION OF LAW

The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred or aggravated in service; nor is it proximately due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error could be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice was not frustrated and the Veteran was given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in June 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in March 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A third letter was issued in April 2009. 

His claim was then readjudicated in the April 2010 and November 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The Veteran was not provided with specific notice regarding how to substantiate a claim of secondary service connection. However, through his communications with VA, the Veteran has shown that he understands what is required. Specifically, he submitted treatise evidence discussing asthma and sleep apnea. Further, he has been afforded a VA examination with the purpose of determining whether there is a link between his service-connected asthma and his sleep apnea. 

The Veteran has neither alleged nor proven that prejudice resulted from lack of notice of the types of evidence needed to substantiate a claim for secondary service connection, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, records from the Social Security Administration (SSA), the report of a VA examination conducted in September 2009, and an addendum to that report from September 2010.

The September 2009 VA examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In its August 2010 Remand, the Board directed that the claims file be returned to the VA examiner so that an addendum opinion could be prepared. The examiner was to specifically address a July 1976 STR describing problems breathing while lying down and an internet article submitted by the Veteran in support of his claim. 

The examiner reviewed the claims file a second time, commented specifically on the pieces of evidence outlined in the remand, and provided an opinion with a rationale. The addendum opinion was also adequate for these reasons. Id. 

This case was remanded in January 2009 so that SSA and additional VA treatment records could be obtained, and so the Veteran could undergo a VA examination. The RO obtained his SSA and VA treatment records, and he underwent an examination as discussed above. 

The Board remanded the case again in August 2010 so that the examiner could provide an addendum opinion. This was accomplished and the opinion was adequate for the reasons discussed above. Thus, the Board is satisfied that there was substantial compliance with its January 2009 and August 2010 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


Service Connection Claim 

The Veteran contends that his diagnosed sleep apnea was caused by his service-connected bronchial asthma. Because there is no competent evidence linking the claimed disability to his service-connected bronchial asthma or directly to any incident of military service, the claim will be denied. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. at 448, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

The Veteran filed his claim in March 2005, prior to the effective date of the amended regulation. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). 

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with sleep apnea and is currently service-connected for bronchial asthma. The first two elements of a secondary service connection claim are met. Wallin, 11 Vet. App. at 512. However, the preponderance of the evidence is against a link between sleep apnea and bronchial asthma; the third element of a secondary service connection claim is not met. Id. 

In September 2009, the Veteran underwent a VA examination. He reported that he snored badly in service and was chronically tired, but was "quite certain that there [was] no documentation of obstructive sleep apnea in the service."  He felt that his snoring became progressively worse after separation from service. 

The examiner noted that the Veteran's assertion was "based on something that he state[d] that he 'heard' in the past," and that he "[did] not have any other particular facts to present in support of asthma as causing his sleep apnea." 

The examiner found that the Veteran had at least two significant risk factors for sleep apnea: he was overweight and had been diagnosed with chronic rhinitis with hypertrophy of the nasal turbinates. He received regular treatment from an allergist. 

Upon examination, the examiner found that the Veteran's neck was relatively short and that he "definitely" had nasal crowding with turbinate hypertrophy and "much bulk" in the oropharyngeal area without obstruction but with a relatively narrow oropharynx. The examiner reviewed the Veteran's records and found no symptoms suggestive of sleep apnea in the STRs, including documentation of snoring. He found that the first mention of sleep apnea was in November 1994. 

The examiner concluded that, in order of importance, the risk factors for developing sleep apnea were: obesity; certain markers of obesity such as a short, large neck; craniofacial or upper airway abnormalities such as narrow nasal cavities and tonsillar/adenoid hypertrophy; smoking; nasal congestion; diabetes mellitus; advancing age; and being male. 

The examiner found that the Veteran was moderately obese with a short neck, chronic nasal obstructive problems, and generalized increased bulk in the oropharyngeal area. He found that there was no evidence that his sleep apnea was present in service. He stated that medical literature did not support the conclusion that asthma caused or aggravated sleep apnea. 

In September 2010, the examiner wrote an addendum to his September 2009 examination report. The August 2010 remand directed him to discuss a July 1976 STR documenting trouble breathing while lying down and an internet article submitted by the Veteran in support of his claim. 

The examiner noted that the claims file had been reviewed twice. The July 1976 STR documented that the Veteran had trouble sleeping and felt fatigued and depressed. When lying down, he did not feel that he was breathing adequately and that he "[sat] up and grab[bed] his heart [and] [felt] like he [was] going to die." The examiner found that "difficulty breathing at night [was] very typical of asthma" and that difficulty breathing with "just lying down [did] not at all suggest sleep apnea, which manifest[ed] itself during sleep." 

The examiner found that the July 1976 STR was "very suggestive" of the possibility that the incident was related to anxiety or asthma. He noted that an August 1977 STR documented "asthma - mild." In conclusion, the examiner opined that the July 1976 STR did not indicate that the Veteran was experiencing symptoms of sleep apnea.

The examiner also addressed the treatise evidence submitted by the Veteran: an article titled, "Sleep Disturbances and Asthma: Double Trouble!" from Respiratory Therapy Magazine's website. He concluded that, "[i]t [did] not support the proposition nor imply that asthma cause[d] obstructive sleep apnea." He stated that the article outlined the well known fact that asthma could disturb sleep and that nocturnal asthma attacks were one way that physicians gauged the severity of a patient's asthma. 

The article discussed how in asthma patients who also had sleep apnea, sleep apnea could precipitate attacks of or exacerbations of asthma. He found that this was "no surprise because the patient [was] in his sleep struggling with upper airway crowding due to obstructive sleep apnea; this [was] just an additional limiting factor on ventilation already impaired by the bronchospasm, bronchial secretions and other mechanisms of creating asthma symptoms." He stated that the article emphasized that "it [was] not good to have both" conditions and did not state or imply a causal link between them. 

The examiner also provided a reason for why asthma could not cause sleep apnea. Asthma and sleep apnea were physiologically two separate conditions, "both in the site of the problem and the nature of the problem." 

Asthma is caused by bronchial hyperreactivity and bronchial inflammation with increased secretions in the lower respiratory tract. Apnea is caused by a blockage in the upper respiratory tract due to crowding of structures and a tendency for them to collapse and further narrow the upper airways. 

Based upon this rationale, the examiner concluded that sleep apnea was not secondary to asthma and that the treatise submitted by the Veteran did not support his contention. Further, he concluded that the July 1976 STR did not describe "any likely incident suggestive of sleep apnea."

The Board finds that the September 2009 and September 2010 reports of the VA examiner are highly probative against the Veteran's claim. 

The internet article submitted by the Veteran was addressed in detail by the VA examiner in the September 2010 addendum report. The examiner found that the article did not support the Veteran's assertion that asthma can cause sleep apnea. Therefore, the article submitted by the Veteran does not support his claim. 

The Veteran is competent to describe his observable symptoms such as sleep disturbance and difficulty breathing. Layno v. Brown, 6 Vet. App. 465 (1994). There is nothing present in the record to indicate that his statements are not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

However, his lay assertion that his sleep apnea was caused by his service-connected asthma has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

For these reasons, the third element of a secondary service connection claim, a link between the service-connected asthma and his sleep apnea, has not been satisfied. Wallin, 11 Vet. App. at 512. The preponderance of the evidence is against his claim. Therefore, secondary service connection is not warranted. 

Because secondary service connection cannot be established, the Board will consider whether direct service connection is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994). Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. 

In this case, the Veteran has been diagnosed with sleep apnea. Hickson, 12 Vet. App. at 253. Although there is a July 1976 STR showing that the Veteran had trouble breathing when lying down, the VA examiner opined that this was more likely related to asthma or anxiety and not indicative of sleep apnea. 

There is no other evidence even suggestive in-service incurrence or aggravation of sleep apnea. Id. Lastly, there is no evidence of link between sleep apnea and the Veteran's period of service. As discussed, in September 2009 the VA examiner found that the Veteran's STRs did not show him to have symptoms of or a diagnosis of sleep apnea in service, and that sleep apnea was not diagnosed until November 1994, which was five years after separation. He did not find evidence of snoring in the STRs. The examiner outlined the risk factors for sleep apnea and described which ones applied to the Veteran: obesity and chronic rhinitis with hypertrophy of the nasal turbinates. 

The Veteran's STRs do not support the assertion that his sleep apnea was directly related to service. His August 1972 enlistment examination and report of medical history did not note sleep disturbance. 

At his January 1975 periodic examination, he reported having asthma. In his February 1988 report of medical history for separation, he answered "no" to the question "have you ever had or have you now ... frequent trouble sleeping." His February 1988 separation examination provided a diagnosis of asthma. Thus, his STRs do not support a claim for direct service connection. 

At his September 2009 VA examination, the examiner noted that the Veteran was "quite certain that there [was] no documentation of obstructive sleep apnea in the service." 

Further, the Veteran's lay assertion that he experienced symptoms of sleep apnea in service has been refuted by a medical professional who concluded that his problems breathing at night were the result of asthma or anxiety, and that sleep apnea was not diagnosed until five years after he separated from service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

Since the preponderance of the evidence is against the claim of service connection on a direct or secondary basis, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for sleep apnea is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


